Citation Nr: 1517029	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for heart disability.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for diabetes mellitus, type 2 (diabetes), and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to December 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The reopened claim of entitlement to service connection for diabetes is addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  An unappealed rating decision in August 2010 service connection for heart disease; evidence added to the record subsequent to the August 2010 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for heart disease or raise a reasonable possibility of substantiating the claim for service connection for heart disease.

2.  An unappealed rating decision in December 2009 rating decision denied service connection for diabetes; evidence added to the record during the appeal period following the December 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes.





CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for heart disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As explained below, the evidence currently of record is sufficient to substantiate the claim to reopen the claim for service connection for diabetes.  Therefore, no further development is required before the Board decides that claim to reopen.

With respect to the heart issue, the appellant was provided all required notice in October 2011, prior to the initial adjudication of the application to reopen the claim for service connection for heart disease.

The record reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing postservice evidence that could be obtained to substantiate a claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the appellant's claims to reopen. 

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis: Heart Disability

Entitlement to service connection for a heart disability was originally denied in a September 2008 rating decision because although a current heart disability was shown, the evidence did not relate the heart disability to service.  The Veteran was notified of the decision and his appellate rights but did not appeal.  In October 2009, the Veteran filed to reopen, claiming that his heart condition was secondary to herbicide exposure.  He reported multiple possible theories of exposure, including travelling to Vietnam during a mail run, exposure to boats and planes that were in Vietnam, and exposure to ship-treated water that was contaminated with herbicides.  The claim was denied in an August 2010 rating decision because the probative evidence did not support a finding of herbicide exposure during service or otherwise suggest a link between a heart disability and service.  The Veteran was notified of the decision and his appellate rights but did not appeal.  

Evidence added to the record since the time of the August 2010 decision includes statements from the Veteran and medical articles in support of the theory of herbicide exposure in service and medical records.  The medical records added to the record, namely treatment records and DBQs, are cumulative of previously considered evidence, which already reflected a postservice diagnosis of ischemic heart disease.  The Veteran's histories and statements are also cumulative of previously considered evidence, which included contentions of in-service herbicide exposure through the use of ship-treated water and exposure to boats and planes that had been exposed to an herbicide agent. 

In October 2011, the Veteran reported a new theory of exposure to Agent Orange while docked in the Philippines, with supporting Internet articles reporting the storage of Agent Orange in Subic Bay, the Philippines.  The Board finds this evidence is not "material," however.  Although the Veteran is competent to report seeing the use of a chemical spray while docked in the Philippines and to report the effect of the chemical spray on vegetation, the record does not suggest that he is competent to determine the chemical spray used contained an "herbicide agent," and his description of his exposure is distinct from the examples presented in the articles.  The Veteran has never reported that he handled the chemical spray first hand and saw the labeling or that he was informed that it was an herbicide agent, and he has not otherwise demonstrated his competence to assert the nature of the compound.  See Bardwell v. Shinseki, 24 Vet. App. 36  (2010) (layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).

In sum, the evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating that the heart disease is related to service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  

Factual Background and Analysis:  Diabetes

In a December 2009 rating decision, the RO denied service connection for diabetes because the service records did not show service in Vietnam and did not otherwise suggest a link between diabetes and service.  The Veteran did not appeal the denial; however, a January 2010 statement from the Veteran reporting that he entered the land boundaries of  Vietnam on a mail run was received within the appeal period.  The Board finds the history, which is presumed credible, is probative evidence of exposure to herbicides during service.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for service connection for heart disability is denied.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for diabetes is granted.


REMAND

In view of the Board's decision granting reopening of the claim for service connection for diabetes and the fact that the originating agency denied reopening of the claim, the reopened claim is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

Adjudicate the claim of service connection for diabetes on the merits.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC) and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


